Citation Nr: 0023657	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-08 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep 
disorder/fatigue, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of fracture, right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
November 1995.  This appeal arises from a September 1998 
rating decision of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO). 


FINDINGS OF FACT

1.  The objective evidence does not demonstrate the presence 
of carpal tunnel syndrome either during service or currently.

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim for service connection for carpal 
tunnel syndrome is well grounded.

3.  There is no competent evidence of record to establish the 
presence of disability due to undiagnosed illness to include 
sleep disorder/fatigue.

4.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased initial evaluation for right ankle disability.

5.  The veteran service connected right ankle disorder has 
been manifested since November 1995 by objective findings of 
normal range of motion, with no swelling, or deformity; while 
the December 1996 X-rays showed mild arthritic changes, the 
June 1999 films showed no anatomic deformities; the veteran 
has reported daily pain and swelling with overexertion.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim of service connection for carpal tunnel syndrome.  38 
U.S.C.A § 5107 (West 1991).

2.  The veteran has not submitted evidence of a well grounded 
claim for service connection for sleep disorder/fatigue due 
to undiagnosed illness.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for an evaluation in excess of 10 percent, 
for residuals of right ankle fracture, since November 1995, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 3.102, Part 4, § 4.7, Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the United States Court of Veterans Appeals 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra).  Alternatively, the third Caluza element can be 
satisfied under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id; See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  

Carpal Tunnel Syndrome

After reviewing the evidentiary record concerning the issue 
of service connection for carpal tunnel syndrome, the Board 
concludes that the veteran's claim for service connection for 
that condition is not well grounded.

The service medical records show no complaints or treatments 
for carpal tunnel syndrome.  The medical board examination in 
October 1994 noted normal neurologic and upper extremities 
examinations.  Electromyography and nerve conduction studies 
done in December 1996 found no electrodiagnostic evidence of 
right or left carpal tunnel syndrome.  VA examination in 
November 1997 found no evidence of nerve impairment; upper 
extremity strength was 5/5 bilaterally, and grip strength was 
normal.  

The objective medical evidence of record has not demonstrated 
carpal tunnel syndrome either during service or currently.  
The Board has considered the statements of the veteran to the 
effect that he has carpal tunnel syndrome which he relates to 
his service.  However, the veteran's lay testimony alone is 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
His statements as to diagnosis or medical causation are not 
competent evidence that would render his claim well grounded.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran currently has carpal 
tunnel syndrome.  Based upon the foregoing, the Board 
concludes that the veteran has failed to meet his initial 
burden of presenting evidence that his claim for service 
connection for carpal tunnel syndrome is plausible or 
otherwise well grounded.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Under these circumstances, that claim is 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Sleep Disorder/Fatigue

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  Specifically:

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:


	(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and


	(ii)	by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.


	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.


	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6- 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.


	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.


	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

(c)	Compensation shall not be paid under this section:


	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or 
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d)	For purposes of this section:

	(1)	the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection.  See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994).

In adjudicating the appellant's claims for service connection 
for disabilities due to undiagnosed illness, the Board has 
considered the guidance provided by the United States Court 
of Appeals for Veterans Claims (the Court) in Neumann v. 
West, No. 98-1410 (U.S. Vet. App. July 21, 2000), regarding 
the requirements for a well grounded claim under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  In Neumann, the Court held 
that, in order to establish a well-grounded claim pursuant to 
38 U.S.C. A. § 1117 and 38 C.F.R. § 3.317, a claimant need 
only present some evidence (1) that he or she is "a Persian 
Gulf veteran"; (2) " who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) 
which "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001"; and (4) that such 
symptomatology "[b]y history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." 38 C.F.R. § 3.317(a).

Applying this guidance to the case at hand, the Board 
concedes that the appellant served on active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The appellant's DD 214, Certificate of Release or 
Discharge from Active Duty clearly documents that he was 
awarded the Southwest Asia Service Medal with two Bronze 
Service Stars as well as the Kuwait Liberation medal.  
However, once beyond this initial consideration, the Board's 
attention turns to the medical nature of the claims at issue.  

The appellant's claims with respect to sleep disorder/fatigue 
have not clearly been attributed to any known diagnosis and 
as such, the Board proceeds with consideration of these 
claims pursuant to the above cited guidelines.  The Court's 
opinion next provides that there must be objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period.  

The VA General Counsel has interpreted § 3.317 to require 
"objective indications" other than the appellant's own 
statements or testimony.  VAOPGCPREC 4-99.  The General 
Counsel noted that in discussing the requirement for proof of 
disability under 38 U.S.C. § 1117, the House Committee on 
Veterans' Affairs stated that, "the Committee intends that 
there must be some objective indication or showing of the 
disability which is observable by a person other than the 
veteran, or for which medical treatment has been sought."  
H.R. Rep. No. 669, 103d Cong., 2d Sess. 7 (1994).  

The objective evidence of record fails to document the 
presence of chronic disability due to sleep disorder/fatigue 
during the appellant's period of active duty in the Southwest 
Asia theater of operations.  

On a December 1996 VA examination, the veteran reported that 
he had experienced trouble falling asleep prior to the Gulf 
War, and that now he slept more than usual.  The examiner 
stated that no clear sleep disorder could be identified.  A 
November 1997 VA general medical examination found no organic 
explanation for the veteran's complaint of daytime fatigue, 
and a VA psychiatric examination found no psychological 
diagnosis.  While he reported complaints related to the 
claimed symptoms on the VA examinations, there was no 
indication that the reported symptoms interfered with his 
employment.

In view of the above, the Board concludes that the appellant 
has failed to submit evidence which is sufficient to justify 
a belief in a fair and impartial mind that the claim for 
service connection, based on a chronic disability manifested 
by a sleep disorder/fatigue, is well grounded.  The record is 
deemed to be lacking for objective indications, specifically 
evidence other than the appellant's own statements or 
testimony, of the alleged disorder either during service or 
currently. 

The record simply does not provide verification of 
"disability" attributable to the claimed sleep 
disorder/fatigue.  While evidentiary assertions by the 
appellant must be accepted as true for the purposes of 
determining whether a claim is well grounded, these 
assertions do not have to be accepted where they are found to 
be inherently incredible.  See King v. Brown, 5 Vet. App. 19 
(1993).  In this case, the appellant's evidentiary assertions 
regarding the presence of undiagnosed illness attributable to 
his service in the Southwest Asian theater of operations to 
include sleep disorder/fatigue are inherently incredible when 
viewed in the context of the total record.  While the 
appellant may be competent to offer evidence regarding 
symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), he is not 
competent to diagnose the presence of a current disability.  
Such a medical diagnosis must be identified by an appropriate 
medical expert. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

Increased Rating: Right Ankle Disability

The veteran's claim for an increased initial disability 
evaluation for residuals of fracture, right ankle, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented a claim which is plausible.  
All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The service medical records show that the veteran injured his 
right ankle during service, and underwent a right ankle 
reconstruction in April 1995.  Service connection was granted 
in September 1998 for residuals of a right ankle fracture.  A 
noncompensable evaluation was assigned from November 1995.  A 
July 1999 rating decision increased the evaluation for 10 
percent, also from November 1995.  The veteran contends that 
he is entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1997).  Separate diagnostic codes identify the 
various disabilities.  The current 10 percent evaluation 
contemplates moderate limitation of ankle motion.  A 20 
percent evaluation is appropriate where marked limitation of 
ankle motion is demonstrated.  38 C.F.R. Part 4, Diagnostic 
Code 5271 (1999).  A higher evaluation would require evidence 
of ankylosis of the ankle.  38 C.F.R. Part 4, Diagnostic Code 
5270 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

A VA examination was conducted in December 1996.  The veteran 
stated that his ankle functioned pretty well unless he 
engaged in aggressive activity, at which time his ankle hurt.  
On examination, there was no tenderness to palpation of the 
area of the well-healed lateral incision.  Range of motion of 
the ankle was 10 degrees dorsiflexion and 45 degrees plantar 
flexion, which was noted to be symmetric to the contralateral 
side.  The veteran could walk on his heels and toes and had 
no limp.  Anterior drawer test was negative and he was 
neurovascularly intact.  The impression was history of right 
ankle fracture or ligamentous injury.  X-rays showed mild 
posttraumatic arthritis changes within the syndesnotic 
region. 

A VA examination was conducted in November 1997.  The veteran 
reported an occasional "popping sound" in his right ankle.  
He stated that he could not play basketball, but was able to 
run and do other daily activities without any difficulty.  On 
examination, there was no swelling, tenderness or limitation 
of motion of his right ankle.  

The most recent VA examination was conducted in June 1999.  
The veteran reported that his ankle was no longer unstable, 
but he noticed pain when he did any fast walking or pounding 
or vigorous activity.  He was able to walk normally without 
difficulties.  On examination, the veteran walked with a 
steady gait.  His range of right ankle motion was described 
as "full," with dorsiflexion to 10 degrees and plantar 
flexion to 25 degrees.  There was good full subtalar joint 
motion.  Sensation was intact, and there was no tenderness or 
swelling present.  X-rays showed no fracture-related anatomic 
deformities.  

In reviewing the record, the Board notes that the veteran's 
service connected right ankle disorder has been manifested by 
minimal objective findings since November 1995; there has 
been no demonstration of limitation of motion, swelling, or 
deformity.  While the December 1996 X-rays showed mild 
arthritic changes, the June 1999 films showed no anatomic 
deformities.  The RO determined that a 10 percent evaluation 
was appropriate in order to compensate the veteran for his 
complaints of daily pain and swelling with overexertion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.59 (1998).  Thus, the current 10 percent evaluation 
contemplates the additional level of disability that would be 
present during an exacerbation.  There is no basis for a 
higher evaluation since no marked limitation of ankle motion 
or ankylosis of the ankle has been shown since November 1995.  
(The Board notes that the VA examiner in June 1999 described 
"full" range of ankle motion; however the plantar flexion 
was noted as 25 degrees, as opposed to 45 degrees which is 
considered full and which was noted on the VA examination in 
December 1996.  38 C.F.R. § 4.71a, Plate II (1999).  The 
Board assumes that this is a mistake in transcription, but 
even if the 25 degree figure is correct, that would 
constitute only moderate limitation and would not entitle the 
veteran to a higher evaluation.)  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.102, Part 4, § 4.7, Codes 5270, 
5271 (1999).

Accordingly, the Board finds that the veteran is not entitled 
to an evaluation in excess of 10 percent for residuals of 
right ankle fracture at any time from November 1995 to the 
present.  In this regard, see Fenderson v. West, 12 Vet. App. 
119 (1999) (at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found).  The facts in this case do not 
raise a reasonable doubt which could be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

